Citation Nr: 0534046	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-18 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), esophageal stricture, status post 
esophageal dilation, to include as secondary to the veteran's 
service-connected residuals of a trauma to the thoracic spine 
at T-12.

3.  Entitlement to an increased rating for dermatophytosis, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for residuals of 
trauma to the thoracic spine at T-12, currently evaluated as 
10 percent disabling.

5.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left humerus.  

6.  Entitlement to service connection for a low back 
disability.

7.  Entitlement to service connection for a cervical spine 
disability.

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1940 until July 
1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina, for the Nashville, Tennessee, RO.

The first five issues listed on the title page were 
previously before the Board in January 2004.  At that time, 
the matters were remanded in order to honor the veteran's 
request for a second hearing before a Veterans Law Judge 
sitting at the RO.  Previously, the veteran had been afforded 
a hearing before a Veterans Law Judge in May 2003, and a 
transcript was prepared.  As portions of the tape recorded 
hearing were inaudible, the veteran was given the opportunity 
to testify at another hearing in July 2004.  The appeal then 
returned to the Board in October 2004.  At that time, a 
remand was deemed necessary as potentially outstanding 
evidence had been identified by the veteran.  The Board also 
determined that further VA examinations were necessary prior 
to adjudication of the veteran's claims.  Such examinations 
were subsequently conducted in July 2005.    

It is noted that additional evidence has been received by the 
Board that does not reflect consideration by the RO.  As this 
evidence is not pertinent to the issues addressed in the 
instant decision, the absence of RO consideration does not 
prejudice the veteran.

The issues of entitlement to service connection for a low 
back disability and a cervical spine disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not show the veteran's 
currently diagnosed hearing loss is causally related to 
active service.

2.  The competent evidence does not demonstrate that the 
veteran's GERD, esophageal stricture, status post esophageal 
dilation, is causally related to active service or to his 
service-connected residuals of trauma to the thoracic spine 
at T-12.

3.  Throughout the rating period on appeal, the veteran's 
dermatophytosis has been productive of subjective complaints 
of peeling, itching and burning; objectively, the competent 
evidence reveals dry and keratotic skin, without exudation, 
bleeding, oozing, covering less than 20 percent of the entire 
body and less than 20 percent of exposed areas affected, 
which do not require systemic therapy such as corticosteroids 
or other immunosuppressive drugs.

4.  Throughout the rating period on appeal prior to July 16, 
2005, the veteran's residuals of trauma to the thoracic spine 
at T-12 were manifested by complaints of pain productive of 
forward flexion limited to no less than 70 degrees, extension 
limited to no more than 10 degrees, lateral bending limited 
to no less than 10 degrees, and rotation limited to no less 
than 15 degrees, without demonstration of additional 
functional impairment due to pain, with no abnormal mobility 
of the neck and no x-ray findings of degenerative changes.  

5.  From July 16, 2005, the objective evidence reveals that 
the veteran's residuals of trauma to the thoracic spine at T-
12 were manifested by complaints of pain productive of 
additional functional impairment comparable to forward 
flexion of the thoracolumbar spine limited to 60 degrees.  

6.  Throughout the rating period on appeal, the veteran's 
residuals of fracture of the left humerus have been 
productive of complaints of pain and weakness; objectively, 
the veteran had full forward flexion and full abduction of 
the left shoulder, and there was no showing of malunion, 
nonunion or episodic dislocation.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2005).

2.  GERD, esophageal stricture, status post esophageal 
dilation, was not incurred in or aggravated by active 
service, nor was it proximately due to or the result of the 
veteran's service-connected residuals of trauma to the 
thoracic spine at T-12.
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2005).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for dermatophytosis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7813 (as in 
effect prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2005).

4.  Prior to July 16, 2005, the criteria for entitlement to 
an evaluation in excess of 10 percent for residuals of trauma 
to the thoracic spine at T-12, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5285 (as in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5235 (2005).

5.  From July 16, 2005, the criteria for entitlement to an 
evaluation of 20 percent for residuals of trauma to the 
thoracic spine at T-12, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code 5235 (2005).

6.  The criteria for entitlement to a compensable evaluation 
for residuals of a fracture of the left humerus have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5202 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of a November 2004  letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the October 2005 
Supplemental Statement of the Case included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also associated with 
the claims folder are reports of VA and private post service 
treatment and examination.  Furthermore, the claims file 
contains the veteran's statements in support of his claim, to 
include testimony provided in May 2003 and again in July 2004 
at hearings before the undersigned.
Finally, the claims file contains lay statements from fellow 
servicemen.  

Further regarding the duty to assist, it is noted that the 
veteran submitted a Form 21-4142 indicating treatment for a 
back condition between 1977 and 1980 provided by the U. S. 
Public Health Service in Memphis, Tennessee.  He noted that 
the facility had since closed and that the records were 
probably located at the U. S. Department of Health Archives.  
Although there is no indication that a research request was 
directed to the U. S. Department of Health Archives, no 
further development is required here.  Indeed, it is noted 
that the veteran's increased rating claim for residuals of 
trauma to the thoracic spine at T-12 was received on April 
10, 2001.  As such, the rating period on appeal is from April 
10, 2000, one year prior to the date of receipt of the 
reopened increased rating claims.  See 38 C.F.R. § 
3.400(o)(2).  While medical history is for consideration in 
rating a disability, in light of the more contemporaneous 
medical reports of record, the veteran is not adversely 
impacted by the absence of private treatment records dated 
from 1977 to 1980.  

Further regarding private treatment reports, the veteran had 
identified the Arthritis Clinic as a treatment provider 
having records pertinent to the appeal .  However, a negative 
search response is of record from that facility.  
Additionally, the veteran indicated at his July 2004 hearing 
that he received podiatric treatment from Dr. J. H. in 
Jackson, Tennessee.  However, he failed to respond to a 
November 2004 letter from VA asking to provide contact 
information and dates of treatment for all health care 
providers.  In this regard, the Court has held that the duty 
to assist "is not always a one-way street" and that, "[i]f a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), at 193.  Thus, in light of 
the above, it is held that all reasonable efforts were made 
to procure outstanding private medical records.  It is not 
felt that additional efforts are required under the VCAA.  
Indeed, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.   See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A . §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Additionally, service connection shall be established for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.§§ 
3.307, 3.309 (2005).

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

I.  Service connection- bilateral hearing loss

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  In evaluating a claim of entitlement 
to service connection, the first question for consideration 
is whether there exists a current disability.  Here, a VA 
examination in July 2005 contained diagnoses of severe to 
profound bilateral sensorineural hearing loss.  Moreover, 
audiometric examination at that time revealed puretone 
thresholds in decibels that met the criteria for hearing loss 
"disability" under 38 C.F.R. § 3.385.  As such, the 
evidence establishes a current disability and the first 
element of a service connection claim has been satisfied.  
However, the remaining criteria have not been met, as will be 
discussed below.  

The service medical records reveal no complaints of, or 
treatment for, hearing loss or any other ear problems.  To 
the contrary, the objective records consistently reflect 
15/15 hearing acuity as to both whispered and spoken voice.  
Moreover, the veteran's separation examination in July 1960 
contained audiometric findings.  In this regard, it is 
observed that VA audiometric readings prior to or on June 30, 
1966, and service department audiometric readings prior to or 
on October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  As converted, the veteran's July 
1960 separation examination showed the following:    




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
0
0
LEFT
15
10
15
15
10

In evaluating the above findings, it is noted that the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, it may 
be concluded that the July 1960 separation examination 
demonstrated normal hearing.  

Again, the service medical records fail to reveal any 
findings of bilateral hearing loss.  However, this fact, in 
and of itself, does not preclude a grant of service 
connection here.  Indeed, service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Here the veteran contends that he was exposed to loud noise 
in service.  At his May 2003 personal hearing, he reported 
that he was assigned to the ordnance division at Jacksonville 
Naval Air Station.  (Transcript "T," at 19.)  While there, 
he taught pistol training.  He also gave instruction on .50-
caliber machine guns.  He remarked that he fired as many as 
1,000 rounds in one day.  (T. at 24.)  There was no ear 
protection provided, and the veteran put cotton in his ears.  
(T. at 24.)  The veteran also indicated that he was exposed 
to the noise of jets and that he had 2,245 hours of flight 
time.  (T. at 21.)  He also ran armament tests on aircraft, 
exposing him to additional noise.  (T. at 24.)  The veteran 
stated that he had experienced problems with his ears popping 
when he began flying, but he did not complain for fear of 
losing his flight pay.  

At a subsequent hearing in July 2004, the veteran again 
explained that his military service involved firing guns on a 
rifle range and running tests on jet planes.  (T. at 16-19.)  

In addition to the veteran's contentions of noise exposure in 
service, the claims file contains March 2001 and April 2001 
statements from a private audiologist.  In those 
communications, the private audiologist expressed his belief 
that, based on the veteran's reported history and his pattern 
of hearing loss, most of his hearing loss was due to noise 
exposure while serving in the military.  However, the private 
audiologist did not address the veteran's normal separation 
examination in July 1960.  He also failed to address the 
absence of post-service complaints or treatment for decades 
following discharge.  Indeed, there is no mention of any 
history of bilateral hearing loss until a July 2001 VA 
examination.  Moreover, comprehensive private physical 
examinations in August 1997 and August 1998 failed to 
indicate any history of hearing loss.  For these reasons, the 
private audiologist's statements are not found to be 
probative.  

The Board acknowledges the VA examiner's comments in July 
2005.  At that time, it was observed that it was rather 
unusual that the veteran's hearing would have been normal 
upon separation given his reported history of excessive in-
service noise exposure.  It is unclear whether that statement 
reflects the VA examiner's skepticism as to the accuracy of 
the July 1960 audiometric findings or with the veteran's 
reports of extensive in-service exposure.  In either case, 
the competent evidence fails to establish bilateral hearing 
loss in service or within decades following separation.  
Additionally, the record does not contain competent clinical 
evidence establishing that current hearing loss disability is 
etiologically related to service.  As such, the benefit 
sought on appeal must be denied.  In reaching the above 
conclusion, due consideration was given to the places, types, 
and circumstances of the veteran's service, as shown by his 
service record, the official history of each organization in 
which he served, his medical records and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a).   

In conclusion, the competent evidence fails to reveal any 
bilateral hearing loss during active service, nor was 
bilateral hearing loss manifest to a degree of 10 percent or 
more within a year following separation.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Service connection- GERD

The veteran is claiming entitlement to service connection for 
GERD, esophageal stricture, status post esophageal dilation.  
In evaluating a claim of entitlement to service connection, 
the first question for consideration is whether there exists 
a current disability.  In the present case, the competent 
evidence shows treatment for GERD with stricture beginning in 
1995.  As indicated in a May 2003 letter written by W. Z. T., 
M.D., the veteran was treated for recurrent dysphagia in 
December 2002, at which time the veteran also had a 
recurrence of a peptic stricture.  Private treatment records 
dated in 2003 reflect continued care for gastrointestinal 
symptoms.  

Based on the above, the competent evidence establishes a 
current gastrointestinal disability and the first element of 
a service connection claim has been satisfied.  However, the 
remaining criteria have not been met, as will be discussed 
below.  

The service medical records reveal no treatment for GERD or 
any other gastrointestinal disability.  A report of medical 
history completed at the time of discharge in July 1960 did 
note complaints of frequent indigestion.  However, objective 
examination at that time was normal.  

Based on the above, then, the service medical records fail to 
establish a gastrointestinal disability.  However, this fact, 
in and of itself, does not preclude a grant of service 
connection here.  Indeed, service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  However, in the present 
case, the evidence of record shows no treatment for a 
gastrointestinal disability until 1995, 35 years after 
separation from service.  Moreover, although a July 1995 
private hospital report indicates a "long history" of 
intermittent pyrosis and postprandial regurgitation, the 
competent evidence does not casually relate such symptoms to 
active service.  For these reasons, a grant of service 
connection on a direct basis is not for application here.  

The Board will now consider the veteran's central contention, 
that his current gastrointestinal disabilities are secondary 
to his service-connected trauma to the thoracic spine at T-
12.  Specifically, at his May 2003 personal hearing, the 
veteran stated his belief that his GERD was caused by 
medications which he took for his back problems.  (T. at 11.)  
This contention was reiterated at his July 2004 hearing 
before the undersigned.  (T. at 11-13.)  

In advancing his claim of entitlement to service connection 
for a gastrointestinal disability on a secondary basis, the 
veteran relies on a May 2003 letter written by W. Z. T., M.D.  
That doctor indicated that he had first treated the veteran 
in 1995 for dysphagia.  The veteran underwent an 
esophagogastroduodenoscopy, which led to findings of reflux 
and peptic stricture.  Dr. W. Z. T. noted that the veteran 
had been taking Anacin and Tolectin for rheumatoid arthritis 
for some time and required dilation and long-term treatment 
with proton pump inhibitors.  Dr. W. Z. T. then expressed his 
opinion that the veteran's stricture was "basically due to 
GERD complicated by and exacerbated by nonsteroidal agent 
(i.e., Tolectin)."  

The Board has carefully considered Dr. W. Z. T.'s statements 
but finds that they fail to support a grant of secondary 
service connection here.  It is not demonstrated that the 
"rheumatoid arthritis" for which the veteran took Tolectin 
is the same condition as his service-connected trauma to the 
thoracic spine at T-12.  As such, the medication has not been 
shown to be related to treatment for a service-connected 
disability and the claim must fail on that basis.  
Additionally, no other medical professional has asserted that 
the veteran's GERD resulted from medication taken for a 
service-connected disability.  The veteran himself has 
offered such opinion, but he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, the competent evidence fails to demonstrate 
that the veteran's current  GERD, esophageal stricture, 
status post esophageal dilation, is causally related to 
active service or is proximately due to, the result of, or 
aggravated by, a service-connected disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Increased rating- dermatophytosis

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for chronic dermatophytosis 
of the right hand and both feet, pursuant to Diagnostic Code 
7813.  

It is noted that the diagnostic criteria concerning 
disabilities of the skin have undergone revision during the 
pendency of the appeal.  Such revisions became effective on 
August 30, 2002.  The Board will first consider whether the 
rating schedule prior to this date affords the veteran an 
increased rating.  

Under the old version of Diagnostic Code 7813, the rater is 
instructed to evaluate dermatophytosis as eczema under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  That Code section, 
as in effect prior to August 30, 2002, provides a 10 percent 
rating for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is warranted for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating is warranted for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or where the disorder is exceptionally 
repugnant.  
Regarding the veteran's subjective complaints, the veteran 
reported peeling skin and drainage with respect to his feet.  
This was reported at his July 2004 personal hearing.  (T. at 
6-7.)  He also reported a burning sensation on his feet.  (T. 
at 8.)  At his earlier May 2003 hearing, the veteran stated 
that he applied medication for his skin every day.  (T. at 
8.)  

Objectively, the Board has reviewed the competent evidence 
prior to August 30, 2002, and determines that an evaluation 
in excess of 10 percent for dermatophytosis is not warranted.  
Indeed, such evidence failed to demonstrate constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Specifically, upon VA examination in July 
2001, there was no flaking, erythema or vesicular lesions on 
the palms of the hands.  The skin was smooth and thin.  
Moreover, there were also no vesicular eruptions on the 
veteran's feet, and no evidence of nail thickening.  There 
was diminished hair growth and the skin temperature of the 
feet was warm.  However, such findings are already 
contemplated in the currently assigned 10 percent evaluation 
and they do not support the conclusion that the veteran's 
disability picture more closely approximates the next-higher 
30 percent rating under the old version of Diagnostic Code 
7806.  

Based on the foregoing, the old version of Diagnostic Code 
7813-7806 cannot serve as a basis for an increased rating for 
the veteran's service-connected dermatophytosis.  There are 
no other relevant Code sections for consideration.  

The Board will now consider whether the revised provisions of 
38 C.F.R. § 4.118, effective August 30, 2002, enable a higher 
rating here.  The new version of Diagnostic Code 7813 
instructs the rater to evaluate dermatophytosis as either 
disfigurement of the head, face or neck, as scars, or as 
dermatitis, whichever is the predominant disability.  Here, 
the veteran's service-connected skin disability affects his 
right hand and feet, and does not involve scars.  As such, 
his dermatophytosis will be rated as dermatitis, under 
Diagnostic Code 7806.  

Under the new version of Diagnostic Code 7806, a 10 percent 
rating applies where the condition affects at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12-week 
period.  A 30 percent rating is for application where the 
condition covers 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of 6 weeks or more, but not 
constantly during the past 12-month period.  

The Board has reviewed the evidence of record and finds no 
support for a rating in excess of 10 percent under the new 
version of Diagnostic Code 7813-7806.  Indeed, upon VA 
examination in July 2005, the skin on the veteran's hands was 
smooth with no scaling.  There was also no fingernail 
dystrophy.  Regarding the feet, there was a red keratotic 
sandal in a moccasin distribution ascending on the sides of 
the feet.  There was no exudation, bleeding, oozing, or any 
similar symptoms.  The skin was dry and keratotic and there 
was a significant degree of scaling.  There was also ten 
toenail dystrophy with considerable subungual debris.  

In considering the above evidence, the Board observes that 
the veteran's right hand was asymptomatic.  Furthermore, it 
appears that his feet were only affected on the sides.  In 
fact, the VA examiner commented that there was essentially no 
exposed skin involved.  As such, the condition does not cover 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected.  Moreover, there is no demonstration 
of systemic therapy involving corticosteroids or other 
immunosuppressive drugs.  In fact, during the period in 
question, the medical evidence of record does not reveal any 
outpatient treatment with respect to the veteran's skin 
disability.  For these reasons, the Board finds that the 
above findings do not reflect a disability picture more 
closely approximating the criteria for the next-higher 30 
percent rating under the new version of Diagnostic Code 7806.

The Board has also considered whether any alternate 
Diagnostic Codes, effective August 30, 2002, may afford the 
veteran a higher rating.  However, as the disability at issue 
does not involve a scar, no other Code sections are relevant 
here.

In conclusion, the evidence of record reflects a disability 
picture commensurate with the currently assigned 10 percent 
rating for dermatophytosis.  There is no basis for an 
increased rating under the applicable schedular criteria, 
either in their current form or as they existed prior to 
August 30, 2002.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

IV.  Increased rating- residuals of a trauma to the thoracic 
spine at T-12

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for residuals of trauma to 
the thoracic spine at T-12.  

It is observed that the schedular criteria for disabilities 
of the spine have undergone revisions twice during the 
pendency of this appeal.  The first amendment, affecting 
Diagnostic code 5293 (intervertebral disc syndrome), was 
effective September 23, 2002.  The next amendment affected 
general diseases of the spine and became effective September 
26, 2003.  

In the present case, there are no findings of degenerative 
disc disease or intervertebral disc syndrome, nor is there 
any indication that the veteran's service-connected thoracic 
spine disability contemplates any neurological deficit.  As 
such, the September 23, 2002, revisions relating to 
intervertebral disc syndrome are not for consideration here.  

The Board will first consider whether the rating schedule, as 
in effect prior to September 26, 2003, affords the veteran a 
higher evaluation for his service-connected residuals of a 
trauma to the thoracic spine at T-12.  In this vein, it is 
noted that the veteran was initially rated pursuant to 
Diagnostic Code 5285, for residuals of a vertebral fracture.  
Under that Code section, as in effect prior to September 26, 
2003, a 60 percent rating applies where there is no cord 
involvement, with abnormal mobility requiring a neck brace.  
A 100 percent evaluation is warranted where the evidence 
demonstrates cord involvement, where the veteran is 
bedridden, or where he requires long leg braces.  In other 
cases, the rater is instructed to evaluate the disability in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  

At the outset, the Board observes that the veteran's 
residuals of a trauma to the thoracic spine at T-12 do not 
involve the spinal cord.  Furthermore, the medical evidence 
fails to demonstrate abnormal mobility requiring a neck 
brace.  Therefore, a higher rating is not possible via direct 
application of the old version of Diagnostic Code 5285.  
However, the Board must determine whether an increased 
evaluation is warranted on the basis of limited motion or 
muscle spasm.  

First considering limitation of motion, the Board calls 
attention to Diagnostic Code 5010, for arthritis due to 
trauma.  That Code section provides that traumatic arthritis, 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  Code 
section 5003, in turn, provides that degenerative arthritis 
is rated based on limitation of motion of the affected joint.  
In the absence of limitation of motion, a 10 percent rating 
applies where the evidence includes x-ray findings of 
involvement 2 or more major joints or 2 or more minor joint 
groups.  A 20 percent rating is warranted if x-ray evidence 
shows involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating 
exacerbations.  

Limitation of motion of the dorsal spine is addressed by 
Diagnostic Code 5291.  Under that Code section, a 10 percent 
rating is warranted for moderate or severe limitation of 
motion.  A rating in excess of 10 percent is not afforded.  
As such, it is clear that the old version of Diagnostic Code 
5291 cannot serve as a basis for an increased rating here.  
Moreover, the Board finds that the veteran's residuals of a 
trauma to the thoracic spine at T-12 are not analogous to 
ankylosis of the dorsal spine, precluding a higher evaluation 
under Diagnostic Code 5288, even when considering additional 
functional limitation due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
reaching this conclusion, the Board acknowledges the 
veteran's consistent complaints of back pain as expressed at 
his  personal hearings in May 2003 and July 2004.  For 
example, in May 2003, the veteran stated that he took about 
six Tylenol a day to control his back pain.  (T. at 31.)  He 
further stated that he had fallen due to his back and that he 
slept on a board.  (T. at 32-34.)  At his July 2004 hearing, 
the veteran reported that he could not pick up or lift 
objects.  (T. at 9.)  He stated that his biggest problem was 
pain and restrictive motion with forward bending.  (T. at 
10.)  

Despite the veteran's subjective complaints outlined above, 
the objective findings do not establish additional functional 
impairment due to factors such as pain or weakness.  In so 
concluding, the Board has relied on the July 2001 VA 
examination report, which revealed lumbar forward flexion to 
75 degrees, extension to 25 degrees, lateral flexion to 30 
degrees and rotation to 25 degrees.  Moreover, the 
examination report did not indicate that there was pain with 
such motion.  In fact, it was noted that there was no 
lumbosacral tenderness.  Thus, his overall disability is not 
found to be more consistent with the next-higher 20 percent 
evaluation for ankylosis under Diagnostic Code 5288.  
Moreover, even if the evidence is favorably construed such as 
to allow for a finding of compensable limitation of motion, 
the evidence does not establish occasional incapacitating 
exacerbations such as to warrant a 20 percent rating under 
Diagnostic Code 5003.

The Board will now consider whether a higher evaluation is 
justified on the basis of muscle spasm.  During the period in 
question, muscle spasm is addressed by Diagnostic Code 5295, 
for lumbosacral strain.  That Code section affords a 10 
percent rating for lumbosacral strain with characteristic 
pain on motion.  A 20 percent rating applies where there is 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  

The Board finds that the veteran's thoracic spine disability 
does not warrant a 20 percent evaluation under the old 
version of Diagnostic Code 5295 during the period in 
question.  In reaching this conclusion, the Board relies on 
the July 2001 VA examination report, which revealed no muscle 
spasm and no lumbosacral strain.  

Additionally, there has been no demonstration of deformity of 
a vertebral body.  On VA x-ray examination in October 1960, 
there was only irregularity and sclerosing of the anterior 
superior aspect of T12.  Degenerative changes, including of 
the thoracic spine, were also noted on the most recent VA x-
ray examination in July 2005.  There were no fractures or 
bony lesions.

Thus, based on the above, the veteran is not entitled to a 
rating in excess of 10 percent for his service-connected 
residuals of a trauma to the thoracic spine at T-12 prior to 
September 26, 2003, either based on limitation of motion, 
muscle spasm, or deformity of a vertebral body.  There are no 
other Code sections for consideration prior to September 26, 
2003.  

Effective September 26, 2003, the diagnostic criteria 
pertinent to spinal disabilities in general was revised.  
Beginning on that date, vertebral fracture is contemplated 
under Diagnostic Code 5235.  That code section utilizes a 
general rating formula for diseases and injuries of the 
spine.  Under such formula, a 10 percent disability rating 
applies where the evidence demonstrates forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 

An evaluation of 40 percent is warranted for forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine. 

An evaluation of 50 percent requires unfavorable ankylosis of 
the entire thoracolumbar spine. 

Finally, an evaluation of 100 percent requires unfavorable 
ankylosis of the entire spine.

In the present case, the July 2005 VA examination reveals the 
following range of motion of the spine: forward flexion to 70 
degrees; extension to 10 degrees; lateral bending to 10 
degrees; and rotation to 15 degrees.  

Based on the above findings, the veteran's combined range of 
motion of the thoracolumbar spine is 105 degrees.  Moreover, 
there was no evidence of muscle spasm.  For these reasons, he 
does not meet the criteria for the next-higher 20 percent 
evaluation under the General Rating Formula for disabilities 
and injuries of the spine.  However, the Board finds that, 
upon consideration of DeLuca factors, the veteran's 
disability picture most nearly approximates the next-higher 
20 percent evaluation.  In this regard, while the veteran did 
not exhibit any additional limitation of motion following 
repetitive use with respect to the spine, the VA examiner did 
state that the veteran's degenerative disease of the thoracic 
spine was severe and that it affected him on a daily basis.  
He was not able to walk long distances secondary to severe 
pain.  Moreover, the examiner commented that it was 
conceivable that pain could further limit motion, 
particularly after the veteran was on his feet all day.  The 
examiner could not express such additional limitation in 
degrees with any medical certainty.  Flare-ups of the spine 
were also noted.

Based on the foregoing, then, from the date of the July 16, 
2005, VA examination onward, the evidence is at least in 
equipoise as to the question of whether, due to additional 
functional impairment, the veteran's residuals of a trauma to 
the thoracic spine at T-12 are comparable to the degree of 
limitation of motion contemplated by the next-higher 20 
percent evaluation under the General Rating Formula.  As 
such, the benefit of the doubt doctrine has been applied 
where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

While a 20 percent evaluation is found to appropriately 
reflect the veteran's disability picture beginning July 16, 
2005, a rating in excess of that amount is not warranted.  
Indeed, to achieve the next-higher 40 percent rating, the 
evidence must either show that forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less or that 
the veteran has favorable ankylosis of the entire 
thoracolumbar spine.  Here, the veteran could forward flex to 
70 degrees.  Moreover, while the evidence does reveal 
additional functional limitation due to pain, such has 
already been contemplated in the 20 percent evaluation 
awarded in this decision.  The competent evidence does not 
show that the extent of the veteran's additional limitation 
is comparable to the criteria for a 40 percent rating.  In so 
finding, the Board points out that the July 2005 VA 
examination did not exhibit any additional limitation of 
motion with repetitive use of the spine.  Moreover, the 
veteran did not require assistive devices for ambulation, as 
noted in the July 2005 examination report.  

In conclusion, the schedular criteria as in effect prior to 
September 26, 2003, do not afford a basis for a rating in 
excess of 10 percent for the veteran's service-connected 
residuals of a trauma to the thoracic spine at T-12.  
However, based on the veteran's July 2005 VA examination, his 
disability picture is found to more nearly approximate the 
criteria for a 20 percent rating under the newly revised 
General Rating Formula for disabilities and injuries of the 
spine.  The Board notes that in reaching this conclusion, the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

V.  Increased rating- residuals of a fracture of the left 
humerus

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for residuals of a 
fracture of the left humerus pursuant to Diagnostic Code 
5202.  

Under Diagnostic Code 5202, impairment of the humerus 
warrants a 20 percent evaluation for malunion, with moderate 
deformity of either arm.  Where such deformity is marked, a 
30 percent rating applies, if the dominant extremity is 
involved.  

A 20 percent evaluation is also for application where there 
is recurrent dislocation of the humerus at the scapulohumeral 
joint, with infrequent episodes and guarding of movement only 
at shoulder level, with respect to either arm.  With frequent 
episodes and guarding of all arm movements, a 30 percent 
rating applies as to the dominant extremity.

The competent evidence of record establishes that the veteran 
is right-handed.  However, as will be discussed below, the 
evidence fails to satisfy the minimum criteria for a 
compensable rating, applicable to either arm.  

Regarding the veteran's subjective complaints, at his July 
2004 personal hearing he stated that he could not raise his 
left arm.  He also reported diminished strength and movement 
in that extremity.  (T. at 15.)   Finally, he described pain 
in an area just below his armpit.  

Objectively, the July 2001 VA examination shows left shoulder 
flexion from 0 to 180 degrees.  At that time, the veteran had 
extension from 0 to 30 degrees, external and internal 
rotation from 0 to 90 degrees, and elbow flexion from 0 to 
145 degrees.  Motor strength in the upper extremities was 5/5 
bilaterally.  There was a slight decrease in grip strength in 
the left hand, at 4/5, when compared to the right.  The 
diagnosis was healed left humerus fracture, which the VA 
examiner believed was stable.  

Subsequent VA examination in July 2005 again showed 4/5 
strength in the left hand.  The veteran had full forward 
flexion and full abduction of the left shoulder.  He had 
internal rotation to approximately L1.  Lift off sign, speed 
and grind tests were all negative.  

Based on the above, there is no showing of humerus impairment 
involving malunion or deformity of the left arm.  The 
evidence also fails to reveal recurrent dislocations, with 
guarding of movement.  For these reasons, the veteran is not 
entitled to a compensable evaluation for his left arm 
disability under Diagnostic Code 5202.  In so finding, the 
Board has considered additional functional limitation due to 
factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).   
In this vein, it is acknowledged that the July 2005 VA 
examination showed some pain with Hawkins impingement.  
Additionally, the examiner noted the veteran's reports of 
flare-ups, especially associated with overhead activities.  
Such flare-ups occurred on a weekly basis.  Further, the 
veteran exhibited diminished strength (4/5) in the left upper 
extremity.  However, when considered with the competent 
evidence as a whole, such findings do not reflect a 
disability picture that more nearly approximates a 
compensable evaluation under Diagnostic Code 5202.  
Similarly, the veteran's disability picture, even when 
considering additional functional limitation, is not 
analogous to ankylosis under Diagnostic Code 5200.  

The Board has considered whether any alternate Diagnostic 
Codes may afford the veteran an increased rating here.  In 
this vein, it is noted that Diagnostic Code 5203 provides a 
10 percent evaluation for malunion of the clavicle or 
scapula.  That Code section also affords a 10 percent rating 
for nonunion of the clavicle or scapula, without loose 
movement.  However, as neither malunion nor nonunion have 
been demonstrated by the objective evidence, this Code 
section does not entitle the veteran to an increased rating.  
Similarly, the objective evidence of record fails to reveal 
limitation of arm motion at shoulder level such as to warrant 
a 20 percent rating pursuant to Diagnostic Code 5201.  
Finally, as noted in the July 2005 VA examination report, x-
rays failed to reveal degenerative changes of the left 
shoulder.  As such, Diagnostic Codes 5010-5003 are not for 
application here.  

In conclusion, the evidence of record fails to warrant a 
compensable evaluation for the veteran's residuals of a left 
humerus fracture.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for GERD, esophageal stricture, status 
post esophageal dilation, is denied.  

A rating in excess of 10 percent for dermatophytosis is 
denied.

Prior to July 16, 2005, a rating in excess of 10 percent for 
residuals of trauma to the thoracic spine at T-12 is denied.

From July 16, 2005, a 20 percent rating for residuals of 
trauma to the thoracic spine at T-12 is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

A compensable evaluation for residuals of a left humerus 
fracture is denied.




REMAND

A review of the record reveals that in an April 2004 rating 
decision, the RO denied claims of entitlement to service 
connection for a lower back and neck condition.  A statement 
received by the RO on May 7, 2004, is liberally construed as 
a notice of disagreement as to the April 2004 determination.  
The evidence of record does not reflect that a statement of 
the case (SOC) has been issued in response to the veteran's 
notice of disagreement, pursuant to 38 C.F.R. § 19.26 (2005).

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Accordingly, the issues of entitlement to service connection 
for low back and cervical spine disabilities are hereby 
REMANDED for the following action:

The RO should take appropriate action, 
including issuance of a SOC, on the 
appeal initiated by the veteran from the 
April 2004 rating decision, which denied 
service connection for low back and 
cervical spine disabilities.  

In conjunction with the issuance of a SOC 
on these issues, the RO must consider any 
evidence received since the April 2004 
rating decision.   

The veteran and his representative should 
be clearly advised of the need to file a 
substantive appeal if the veteran wishes 
to complete an appeal from the April 2004 
determination.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



___________________________                      
____________________________
        ROBERT E. SULLIVAN                                               
N. R. ROBIN
           Veterans Law Judge                                                
Veterans Law Judge
      Board of Veterans' Appeals                                     
Board of Veterans' Appeals





______________________________
       	U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


